Citation Nr: 0615791	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  97-17 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased initial rating for left 
talocalcaneal arthritis.

3.  Entitlement to an increased rating for seborrheic 
keratosis, currently evaluated as 0 percent disabling.

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for prostatic 
hypertrophy (claimed as urinary dysfunction). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Senior Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1967, March 1970 to April 1974, and October 1976 to 
July 1977.  The veteran also has unverified service from 
August 1990 to November 1990.

The case originally came before the Board of Veterans' 
Appeals (Board) on appeal from May 1995 and May 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.

The Board notes that, following a July 1995 statement of the 
case (SOC), the veteran perfected his appeal in September 
1995 with respect to the issues of service connection for a 
vision disorder, a heart disorder, a jaw disorder, and a 
gums/dental disorder.  He also perfected his appeal regarding 
the issues of increased rating for hearing loss and a skin 
disability.  However, in an October 1997 statement, the 
veteran indicated that he desired to withdraw his appeal 
regarding the above claims.  As such, these claims have been 
withdrawn and no longer are on appellate status.  See 38 
C.F.R. § 20.204 (2005).

The Board also notes that, per the January 2006 Informal 
Hearing Presentation, the veteran is seeking entitlement to 
service connection for a knee condition secondary to the 
service-connected left ankle disability, as well as 
entitlement to an increased rating for hearing loss.  
However, as the only issues currently before the Board are 
those set forth on the title page of this decision, these 
matters are referred to the RO for appropriate action.

Per Manlincon v. West, 12 Vet. App. 238 (1999), the issues of 
increased rating for seborrheic keratosis, and whether new 
and material evidence has been submitted to reopen the claim 
of service connection for prostatic hypertrophy (claimed as 
urinary dysfunction) will be addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
that the veteran is currently diagnosed with PTSD based upon 
a verified stressor from service.  

2.  Prior to September 2003, the service connected left 
talocalcaneal arthritis was not characterized by marked 
limitation of motion.  At no time has this disability been 
characterized by ankylosis.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2005).

2.  The criteria for the assignment of an increased initial 
rating for the service-connected left talocalcaneal arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271, 5270 (2005); 
Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claims were received in January 1993 and 
September 1995, prior to the enactment of the VCAA.  
Subsequently, via September 2003 and March 2004 RO letters, 
the RO gave notice of what evidence the veteran needed to 
submit and what the VA would try to obtain.  In addition, a 
September 2003 supplemental statement of the case provided 
the veteran with specific information concerning changes in 
the law and regulations per the VCAA.  Furthermore, adequate 
opportunities to submit evidence and request assistance have 
been provided.  Service medical records and all identified 
and authorized evidence relevant to this case have been 
requested or obtained.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board notes the initial AOJ decisions were made in 1995 
and 1996, prior to the enactment of the VCAA and prior to the 
September 2003 and March 2004 RO notices regarding VCAA.  
However, in reviewing the AOJ determination on appeal, the 
Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C.A. § 7104(a) (West 2002), 
all questions in a matter which under 38 U.S.C.A. § 511(a) 
(West 2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104 (2005).  There simply is no "adverse determination" 
for the appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C.A. § 5108 (West 2002) to proffer new 
and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished and because of the disposition of the 
present issue other notice requirements are not applicable at 
this time.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of the claims would not cause any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Service Connection for PTSD

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted on a 
presumptive basis for a psychosis if manifested to a 
compensable degree within a one year period of discharge from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (Court), lay observation is competent.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997); Direct Service Connection (Post 
Traumatic Stress Disorder), 64 Fed. Reg. 32,807 (June 18, 
1999), effective March 7, 1997, (codified at 38 C.F.R. § 
3.304(f) (2005).  If the veteran did not engage in combat 
while in service, or if the alleged stressor is not related 
to combat, corroborative evidence of the claimed stressor 
having actually occurred is required. Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002).

In this case, the veteran contends that he currently suffers 
from PTSD which is related to his active service, although 
during the October 2003 Travel Board hearing he admitted that 
no doctor had officially diagnosed him with PTSD.  The 
January 2006 Informal hearing presentation by the veteran's 
representative also acknowledges that the veteran has not 
been officially diagnosed with PTSD, although he did have 
symptoms of PTSD.

In this respect, the Board notes that the service medical 
records are negative for any complaints or treatment for PTSD 
or psychiatric symptomatology.  An April 1995 VA examination 
report specifically shows no diagnosis of PTSD.  And, an 
April 1996 VA examination report notes no diagnosis on axis 
I, and indicated that the criteria for the symptoms at this 
time did not fulfill the criteria for any of the recognized 
mental disorders.  If any, the psychological distress the 
veteran had centered on the death of his wife more than the 
traumatic experiences from the war, and on his frustration 
due to the limited benefits from the U.S. government he was 
receiving.

Treatment records dated from 1996 to 1997 from the Sacramento 
and Pleasant Hill VA Medical Centers show treatment for 
psychiatric complaints, skin problems, and prostate problems, 
along with other health issues.  August 1996 notations 
indicate a diagnosis of rule out PTSD.  October 1996 
notations show a diagnosis of personality disorder not 
otherwise specified, and adjustment disorder with depressed 
mood.  Additional October 1996 notations indicate he had post 
traumatic stress syndrome.

Records from the Manila VA outpatient clinic dated from 2001 
to 2003 further show the veteran was seen for psychiatric 
symptoms during this period of of time.  Specifically, 
December 2002 notations indicate a diagnosis of 
depressive/neurotic reaction.  August 2003 notations show a 
depressive disorder not otherwise specified with symptoms of 
PTSD.  And, the November 2003 notations indicate the veteran 
was seen for symptoms of PTSD, although the assessment was 
PTSD.

Lastly, an October 2004 VA examination report notes the 
veteran was well dressed and groomed, was cooperative with 
good eye contact, had normal psychomotor activity with no 
involuntary movement, had euthymic mood and full range of 
appropriate affect, had normal speech in rate and amount, and 
had linear thought process with no delusions or 
hallucinations.  The veteran was diagnosed with insomnia, and 
the examiner specifically noted that a diagnosis of PTSD 
could not be made.  The veteran was noted to have a history 
of personality disorder, but no personality disorder 
diagnosis was made.

The Board acknowledges that the November 2003 notations from 
the Manila VA outpatient clinic show an assessment of PTSD, 
and notes that this is the only medical evidence of record so 
showing.  However, upon a review of the evidence, the Board 
finds that the preponderance of the evidence in this case is 
against an award of service connection for the claimed PTSD.  
The evidence simply does not support the conclusion that the 
veteran is actually currently diagnosed with PTSD.  Per the 
service medical records, the post-service VA treatment 
records, and the April 1995 and October 2004 VA examination 
reports, he is diagnosed with other psychiatric disorders, 
but not with PTSD.  Additionally, the record does not include 
any medical evidence showing that the veteran presented 
symptoms related to the claimed PTSD during active service; 
or that he was actually diagnosed with the disability during 
service.

The Board also acknowledges the representative's argument 
that the veteran's symptoms and myriad of psychiatric 
complaints show he actually has the claimed PTSD which is 
related to service.  However, the law is clear that "where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required." 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration). "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim." 
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In 
this case, service connection may only be established for a 
firm diagnosis of PTSD, which the evidence does not currently 
show.  PTSD symptomatology is not sufficient to establish 
service connection.

For the foregoing reasons, service connection for PTSD must 
be denied.  In arriving at this conclusion, the Board has 
considered the veteran's written arguments, and the lay 
statements, submitted in support of the veteran's claim that 
he has PTSD related to service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant. 
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran's claimed disorder was not incurred in or aggravated 
by service, given that the preponderance of the evidence is 
against the veteran's contentions.  As such, the Board finds 
that the evidence is not in at least relative equipoise, and 
that the reasonable doubt rule is not for application in this 
case.  The veteran's claim of service connection for PTSD is 
denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

Increased Rating for a Left Ankle Disability

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2005).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which additional 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the veteran was granted service 
connection for left talocalcaneal arthritis, and was assigned 
a 10 percent rating, effective January 1993 (the date of 
claim), rated by analogy under Diagnostic Code 5299-5271.  In 
a September 2003 rating, the disability rating was increased 
to 20 percent, effective September 2003.

Under Diagnostic Code 5271, a 10 percent rating is assigned 
for moderate limitation of ankle motion, and a 20 percent 
rating is assigned for marked limitation of ankle motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005).

In addition, the Board will consider Diagnostic Code 5270, 
which is another potentially applicable Diagnostic Code in 
order to evaluate the veteran's ankle disability.  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (implicitly holding that the 
BVA's selection of a Diagnostic Code may not be set aside as 
arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law, if relevant data is examined and 
a reasonable basis exists for its selection).
 
Higher evaluations for disabilities of the ankle are provided 
under Diagnostic Code 5270 for ankylosis of the ankle.  A 20 
percent disability rating is assigned for ankylosis of the 
ankle in plantar flexion less than 30 degrees.  A 30 percent 
disability rating is assigned for ankylosis of the ankle in 
plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees.  Finally, a 40 percent disability 
rating is assigned for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion, or 
eversion deformity. See 38 C.F.R. § 4.71a, Diagnostic Code 
5270 (2005).

Ankylosis is "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint." Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (quoting from Stedman's Medical Dictionary 87 (25th 
ed. 1990). 

With respect to the evidence of record, March 1974 service 
medical notations show the veteran had left ankle tendonitis 
related to tarsal coalition, incomplete, medially, with no 
fracture.  Another Mach 1974 service medical notation 
indicates he complained of left ankle pain and history of 
pain for five years.  He reported he had had an ace wrap on 
the ankle for support and had yielded no results.  And, a 
November 1991 service notation in the Report of Medical 
History shows a fracture of the left ankle in 1974 with some 
swelling.

March 1995 VA Medical Center (VAMC) notations show x-rays 
revealing left talocalcaneal arthritis.  A March 1995 general 
VA examination report indicates the veteran's left ankle was 
normal, but also diagnosed the veteran with left 
talocalcaneal arthritis.

Service department records dated from 1971 to the mid 1990s 
include March 1994 notations showing complaints of 
intermittent pain around the ankles for the past 10 years, 
with a history of broken ankle.  Upon objective examination, 
the veteran had no swelling or bruising, no tenderness along 
the ankle, and full range of motion.  He was diagnosed with 
rule out peripheral neuropathy. 

March 1994 private medical records show swollen feet.  And, 
November 1997 VAMC notations indicate x-rays of the left foot 
revealing mild pes planus and calcaneal spur with minimal 
degenerative change involving the first metatarsal-phalangeal 
joint.

A November 1997 VA examination report shows left ankle with 
no tenderness, swelling, or deformity.  The ligaments to the 
ankle were intact both medially and laterally.  The range of 
motion of the left ankle was without pain, guarding or 
crepitus, and the dorsiflexion was limited to 10 degrees 
(normal being to 20 degrees), the plantar flexion was limited 
to 40 degrees (normal being to 45 degrees), and the inversion 
and eversion were limited to 20 degrees.  The veteran was 
diagnosed with status post left ankle fracture.

A September 2003 VA joints examination report reveals the 
veteran complained of pain, stiffness, swelling, loss of 
balance from the left knee and left ankle, cramping, and 
ankle swelling lasting sometimes up to two days.  Upon 
objective examination, pain and swelling had the major 
functional impact during flare-ups.  There was no additional 
limitation of motion on repetitive motion.  And, although the 
ankle was tender on repetitive use, it had no swelling or 
guarding movement.  X-rays revealed an old healed fracture 
deformity of the left posterior talus, and post traumatic 
arthritis of the talocalcaneal joint.

Lastly, November 2003 VAMC notations show the veteran 
requested an ankle brace and claimed limitation of motion and 
instability of gait when walking up hill.  However, no 
objective medical findings were made at this time.  

Upon a review of the evidence, the Board finds that the 
veteran's left ankle disability neither meets the criteria 
required for the assignment of an increased initial rating in 
excess of 10 percent, as effective prior to September 2003; 
nor meets the criteria required for the assignment of an 
increased initial rating in excess of 20 percent, as 
effective September 2003. 

Specifically, as of the November 1997 VA examination report, 
the veteran's range of motion of the left ankle was without 
pain, guarding or crepitus, and the dorsiflexion was limited 
to 10 degrees (normal being to 20 degrees), the plantar 
flexion was limited to 40 degrees (normal being to 45 
degrees), and the inversion and eversion were limited to 20 
degrees.  The Board does not find that the disability, prior 
to September 2003, was characterized by marked limitation of 
ankle motion or by ankylosis in plantar flexion less than 30 
degrees.  Thus, an increased rating in excess of 10 percent 
is denied.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5271, 
5270 (2005). 

Furthermore, for an increased initial rating in excess of 20 
percent, as effective September 2002, the ankle disability 
must show evidence of ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees.  As noted above, ankylosis is stiffening or 
fixation of a joint as the result of a disease process.  See 
Dinsay, supra. And, as of the September 2003 VA joints 
examination report, the veteran complained of stiffness and 
swelling, especially during flare-ups.  However, the 
objective examination revealed no additional limitation of 
motion on repetitive motion, and found no swelling or 
guarding movement.  Simply put, the veteran's left ankle was 
mobile, albeit with complaints of swelling and stiffness 
during flare-ups.  Furthermore, the evidence of record 
subsequently dated does not show that the veteran had ankle 
ankylosis at any level.  Therefore, the Board finds that an 
increased rating in excess of 20 percent, as of September 
2003, is denied.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2005). 

In arriving at the above conclusions, the Board has 
considered the history of the veteran's disability, the 
current clinical manifestations and the effect this 
disability may have on the earning capacity of the veteran, 
the nature of the original disability, and the functional 
impairment that can be attributed to pain and weakness.  
38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45 (2005); DeLuca v 
Brown, 8 Vet. App. 202 (1995); Butts v. Brown, 5 Vet. App. 
532 (1993).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2005) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected left ankle 
disability has caused marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
evaluation) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  In essence, 
the evidence does not show that there is an exceptional or 
unusual disability picture in this case, which renders 
impracticable the application of the regular schedular 
standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant the assignment of higher 
ratings on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Service connection for PTSD is denied.

An increased initial rating for left talocalcaneal arthritis 
is denied.


REMAND

The Board notes that, in a June 2004 rating decision, the 
veteran was denied the claims of entitlement to an increased 
rating for seborrheic keratosis, and whether new and material 
evidence has been submitted to reopen the claim of service 
connection for prostatic hypertrophy (claimed as urinary 
dysfunction).  And, in an August 2004 statement, he expressed 
disagreement with the June 2004 denial of these claims.  As a 
timely notice of disagreement has been filed, the Board's 
jurisdiction has been triggered and these issues must be 
REMANDED so that the RO can provide a statement of the case 
on the underlying claims that adequately notifies the veteran 
of the action necessary to perfect an appeal.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, 
these issues are REMANDED to the RO for the following 
development:

1.  A letter should be sent to the veteran 
explaining, in terms of 38 U.S.C.A. §§ 
5103 and 5103A (West 2002 & Supp. 2005), 
the need for additional evidence regarding 
the claims.  The letter must inform the 
veteran about the information and evidence 
that is necessary to substantiate the 
claims, notify him of the type of evidence 
that VA will seek to provide, inform him 
of the type of evidence that he is 
expected to provide, and request that he 
provide any and all relevant evidence 
currently in his possession.  The letter 
should also include any additional 
notifications as required by 
Dingess/Hartman  v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 
2006), and Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).

2.  The veteran and his representative 
should also be furnished with a Statement 
of the Case addressing the issues of 
entitlement to an increased rating for 
seborrheic keratosis, and whether new and 
material evidence has been submitted to 
reopen the claim of service connection for 
prostatic hypertrophy (claimed as urinary 
dysfunction), per Manlincon v. West, 12 
Vet. App. 238 (1999).  This issuance 
should contain an explanation of the 
veteran's rights and responsibilities in 
perfecting an appeal as to these matters.

Thereafter, if otherwise in order, the claims files should be 
returned to the Board for appellate review.  The Board 
intimates no opinion as to the outcome of this case.  No 
action by the veteran is required until he is so informed. 
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


